Title: From Thomas Jefferson to Tarlton Saunders, 19 April 1821
From: Jefferson, Thomas
To: Saunders, Tarlton


Dear Sir
Monticello
Apr. 19. 21.
Your favor of the 9th was duly recieved, and, having taken time to examine your statements of my debt, I find them correct and satisfactory: so that there is nothing to be agreed now between us but the times of payment. I have before stated to you my determination to sell property, and to relieve myself in that way as soon as business shall resume a settled course and a regular intercourse of buying and selling shall indicate the level at which the money value of property is hereafter tosettle itself. there being no buyers at present sale and sacrifice are synonimous terms. but as I could not expect mr Lyle to leave the payment to so indefinite a term as this, I have considered what payments I may be able to make from annual crops. I shall pay, the next spring, the last instalment of a debt which I am now in the course of discharging. the spring after that, to wit, of 1823. I can begin a regular course of annual instalments of 1200.D. or  270. £ sterling each, and continue them until the debt is compleatly discharged, which, by a calculation on the next page. I find will be on the last day of the year 1827 a term of 6 years 8. months from this time. I fix the annual day at July 1. because crops so distant as mine cannot be got to market, and sold advantageously earlier than that. altho’ I trust that a return of the intercourse of buying & selling will enable me by a sale to discharge the whole debt at an earlier day, yet I shall be happy if the payments I propose should be acceptable to mr Lyle. as an ultimate term, within my power, and beyond which the indulgence would not be expected to extend. this letter & your signification that it’s propositions are accepted, may be considered as a conclusive arrangement, and with the assurance of a fulfilment on my part I pray you to accept that of my perfect esteem & respect.Th: JeffersonPrincipal  start.Int. start.££bonds No 5. & 6.1806. Nov. 23.410–17–8+179–13–6do for mrs Jefferson1783 Apr. 1994–7–1½17–2–3her bond to Allgre1783. Apr. 194–3–64–8–6my bond to Harvie.1811. July 6.94–12–4YMD604–0–7½198–4–31823.  July1.Int. on410–17–816–17–8328–14–194–7–1½40–2–12189–13–14–3–648–2–129–4–094–12–411–11–2556–3–4amount of the debt this day604–0–7½+781–18–9Payment to be made this day270–0–0511–18–91824.July1.1. year’s int. to this day on 604–0–7½30–4–05422–9Payment to be made270–0–0272.2.91825.July1.1. year’s int. on 604–0–7½30–4–0302.6–9Payment to be made270–0–032–6–91826July1.1. year’s int. on 604–0–7½30–4–062–10–9Payment to be made of principal207–9–3and interest62–10–9leaves due of principal396.11–4½*1827.July 1.1. year’s int. on 396.11.4¼19–16–11416.14–4payment to be made270–0–0146–14–4Dec.31.int. on 146–14–4. 6: months3–16.4150–10.8Payment to be made this day150–10.8*P. S. as to J. Bolling’s bond of 52 £–19 s–8 p with int. from 1793. Dec. 1. & which I thought had been regularly assigned to mr Lyle, I must pray you to send it to me for assignment and then to have it proceeded on as mr Lyle’s, it’s ultimate warranty resting on me. this will be a relief to me.